United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1697
Issued: May 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 15, 2009 appellant filed a timely appeal from an April 14, 2009 decision of the
Office of Workers’ Compensation Programs finding that appellant received an overpayment in
the amount of $215,261.91, for which he was with fault. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review the merits of this case.
ISSUES
The issues are: (1) whether the Office properly found that appellant received an
overpayment in the amount of $215,261.91 due to his receipt compensation for total disability
following a loss of wage-earning capacity determination for the period February 24, 2001
through April 15, 2006; and (2) whether the Office properly found appellant at fault in the
creation of the overpayment.
On appeal, appellant contends that he did not cause the overpayment and should not be
held responsible for the Office’s mistake. He also contends that repayment of the overpayment
would cause him financial problems and that he not be made to pay more than $1,000.00 a
month.

FACTUAL HISTORY
On September 14, 1993 appellant, then a 44-year-old senior customs inspector, filed a
claim for an injury to his back and severe strain. The Office accepted this claim and paid
compensation and medical benefits. Appellant had multiple other claims, including a claim for a
traumatic injury on November 2, 1982 that was accepted for lumbar subluxation, L4, and
herniated nucleus pulposus.
By decision dated September 26, 1997, the Office found that appellant was reemployed
as a customs inspector at the employing establishment and that his actual earnings fairly and
reasonably represented his wage-earning capacity. It set appellant’s compensation rate as
$1,288.36 every four weeks.
Appellant retired from the Federal Government on
November 25, 2006.
On July 21, 2008 the Office made a preliminary determination that appellant was
overpaid in the amount of $227,805.91. It noted that this overpayment occurred because
appellant returned to work as a customs inspector in June 1997, that the Office found that this
position fairly and reasonably represented his wage-earning capacity; that appellant continued to
receive compensation at the reduced rate for approximately four years until his benefits were
temporarily suspended for nonreceipt of the Form CA-132; and that when benefits were
reinstated on March 25, 2001 the total disability rate was utilized until April 15, 2006 thus
causing an overpayment of compensation in this case.1 The Office further found that appellant
was at fault in the creation of the overpayment, as he accepted a payment which he knew or
should have known to be incorrect. It forwarded to appellant an overpayment recovery
questionnaire.
In a letter dated August 21, 2008, appellant responded to the Office’s preliminary
overpayment determination. He indicated that he was under the assumption that he was
receiving a schedule award that was to be paid over four to five years. Appellant further noted
that he lost his home in 2007 to foreclosure due to higher taxes and insurance payments, that his
on-the-job injuries have become worse and that he has only been able to obtain a part-time work
position paying $8.00 per hour for approximately 30 hours a week with no benefits; that his onthe-job injuries are causing the loss of feeling in his lower extremities; and that he now has two
parents in nursing homes which causes him to miss work on a regular basis to provide support,
transportation and care for them. He also contends that he should not be held accountable for the
Office’s mistake as he followed all the required filings of salary information each year.

1

The Office found that for the period March 25, 2001 through April 15, 2006 appellant was paid benefits for total
disability in the amount of $323,360.51. It noted that for that time period appellant was entitled to receive
compensation in the amount of $95,554.60. The difference in these amounts, $227,805.91, represented the amount
of the overpayment.

2

Appellant also completed an overpayment recovery questionnaire.2
prerecoupment hearing.

He requested a

At the hearing held on February 10, 2009, appellant testified that he retired from the
Federal Government on November 25, 2006. He disagreed that an overpayment occurred.
Appellant stated that he filed a claim for a schedule award and was told by the Office that he
would receive a schedule award over a period of four or five years. He testified that three
hurricanes hit his house in 1975 and that this destroyed his paperwork. With regard to his
financial situation, appellant noted that his current job just cut 40 percent of his wages this year,
so he is projecting making $8,000.00 in 2009. He noted that his wife was expecting to be laid off
from her job because the state of Florida is going to lay off another 4,000 people this year, and
that when this occurs, they will be living on $326.00 every two weeks. The hearing
representative reviewed appellant’s overpayment questionnaire.
By decision dated April 14, 2009, the hearing representative modified the Office’s
decision in that he reduced the amount of the overpayment to $215,261.91.3 The hearing
representative made the overpayment determination final, found appellant not without fault in
creating the overpayment, and ordered that repayment be repaid at the rate of $1,200.00 per
month from his government retirement.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of the Federal Employees’ Compensation Act provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of duty.4 When an overpayment has been made to an
individual because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which the individual is
entitled.5
2

In the overpayment recovery questionnaire, appellant listed his income, from his job and his wife’s, as
$2,800.00 per month. He listed income from Civil Service Retirement Annuity (CSRA) as $3,600.00, for a total
income of $6,400.00. Appellant listed his expenses as $2,200.00 for rent, $800.00 for food, $100.00 for clothing
and $900.00 for utilities. He also noted other expenses as $1,700.00. Appellant noted that he made monthly
payments of $500.00 to his credit union and $450.00 per month on his credit cards. He listed his total monthly
expenses as $4,950.00.
3

The hearing representative reduced the overpayment from $227,805.91 to $215,261.91. The hearing
representative found that the Office failed to consider appellant’s entitlement to compensation for his loss of wageearning capacity for the period April 16 through November 25, 2006 (the date of his retirement). The hearing
representative noted that appellant was entitled to $12,488.00 during this period for his loss in wage-earning
capacity, thus reducing the overpayment. (The record contains a supplemental roll payment worksheet indicating
that appellant should have been paid $12,544.00 for the period April 16 through November 25, 2006. The record
also contains a revised worksheet for the period April 16 through November 24, 2006 indicating compensation due
of $12,488.00. The amount was modified for the reason that appellant was entitled to loss of wage-earning capacity
from the date he was taken off rolls due to overpayment, April 16, 2006, to the date before he retired,
November 24, 2006.)
4

5 U.S.C. § 8102(a).

5

Id. at § 8129(a).

3

ANALYSIS -- ISSUE 1
The Board finds that the Office properly determined that appellant received an
overpayment in the amount of $215,261.91 for the period March 10, 2001 to April 15, 2006.
By decision dated September 26, 1997, the Office determined that appellant had returned
to work as a customs inspector with the employing establishment; that this position represented
his wage-earning capacity; and that appellant was to be paid compensation at the new rate of
$1,288.36 every 28 days. It suspended this compensation effective March 9, 2001 as appellant
failed to submit a Form CA-1032. This form was submitted and appellant’s compensation was
restored, however, the Office improperly restored appellant’s compensation to the full total
disability rate, and not to his loss of wage-earning capacity. The Office provided calculations
evincing that appellant was paid total disability compensation in the amount of $323,360.51 for
the period March 25, 2001 through April 15, 2006. However, appellant was only entitled to
compensation, based on his wage-earning capacity for this period, of $95,554.60. Accordingly,
this resulted in an overpayment of $227.805.91 for this time period. When the overpayment was
evaluated by the hearing representative, she determined that the Office failed to consider
appellant’s entitlement to compensation based on his loss of wage-earning capacity for the
period April 16 through November 25, 2006, the date appellant elected to begin receiving
retirement benefits. The hearing representative found that when the amount appellant should
have received for this time period, $12,488.00 was subtracted from the prior overpayment
amount of $227,805.91, the new amount of the overpayment was $215,261.91. The Board notes
that although the hearing representative stated that she subtracted $12,488.00 (the amount of
compensation for the period April 16 through November 24, 2006, the date before appellant
began retirement benefits), actually the hearing representative erroneously subtracted $12,544.00
(the amount of compensation for the period April 16 through November 25, 2006). When the
proper amount, $12,488.00 is subtracted from $227,805.91, the correct total for the overpayment
is $215,317.91. Accordingly, the Board will modify the overpayment decision to find an
overpayment in the amount of $215,317.91.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act provides that an overpayment in compensation shall be recovered
by the Office unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.6
Section 10.433(a) of the Office’s regulations provide that the Office:
“[M]ay consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from [the Office] are proper. The recipient must
show in good faith and exercise a high degree of care in reporting events which
6

5 U.S.C. § 8129. See Linda E. Padilla, 45 ECAB 768 (1994).

4

may affect entitlement to the amount of benefits. A recipient who has done any of
the following will be found to be at fault in creating an overpayment:
(1) Made an incorrect statement as to a material fact which he or she
knew or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to
be incorrect. (This provision applies only to the overpaid individual.)”7
To determine if an individual was at fault with respect to the creation of an overpayment,
the Office examines the circumstances surrounding the overpayment. The degree of care
expected may vary with the complexity of those circumstances and the individual’s capacity to
realize that he or she is being overpaid.8
ANALYSIS -- ISSUE 2
The Board finds that appellant accepted payments from the Office that he should have
known to be incorrect. For the period February 25 through March 24, 2001, appellant received
compensation totaling $1,368.64. For the period March 25 through April 21, 2001, appellant
received $4,633.00, an increase of $3,264.36 every 28 days. These increased payments
continued through April 15, 2006. Appellant should have noticed the increase in his
compensation benefits and been aware that he was not entitled to the greater amount. The Board
is not persuaded by appellant’s argument that he thought that these payments were for a schedule
award, as there is no evidence in the record that appellant received a schedule award nor is there
any evidence that appellant filed a claim for a schedule award.
Therefore, the Board finds that the Office properly determined that he was at fault in
creating the overpayment. The fact that the Office may have erred in issuing the payments does
not mitigate this finding. Overpayments resulting from the negligence of the Office, does not
excuse the employee from accepting payment which the employee knew or should have been
expected to know that he was not entitled to receive.9
With respect to recovery of the overpayment, the Board notes that its jurisdiction is
limited to review of those cases where the Office seeks recovery from continuing compensation
benefits under the Act.10 As appellant was not in receipt of compensation benefits at the time of
the Office’s final decision, the Board lacks jurisdiction to review recovery of the overpayment.

7

20 C.F.R. § 10.433. See Sinclair L. Taylor, 52 ECAB 227 (2001). See also 20 C.F.R. § 10.430.

8

20 C.F.R. § 10.433(b). See also Duane C. Rawlings, 55 ECAB 366 (2004).

9

See J.K., 60 ECAB ___ (Docket No. 08-1761, issued January 8, 2008).

10

See Terry A. Keister, 56 ECAB 559 (2005).

5

CONCLUSION
The Board finds that appellant received an overpayment in the amount of $215,317.91.
The Board finds that the Office properly denied waiver of the recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 14, 2009 is affirmed, as modified.
Issued: May 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

